Citation Nr: 0918552	
Decision Date: 05/18/09    Archive Date: 05/26/09

DOCKET NO.  07-35 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hepatitis C.

2.  Entitlement to service connection for an acquired 
psychiatric disability, other than posttraumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1972 to July 1974.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from November 2005 and November 2007 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Paul, Minnesota.

Historically, a rating decision, dated in April 2004, denied 
the Veteran's original claim for service connection for 
hepatitis C.  After the April 2004 rating decision had become 
final, the Veteran filed a request to reopen this claim.  A 
rating decision, dated in March 2007, found that new and 
material evidence had not been submitted and did not reopen 
the claim.  After additional evidence was received, a rating 
decision, dated in November 2007, reconsidered the service 
connection for hepatitis C claim, and again denied the claim, 
finding that new and material evidence had not been 
submitted.  38 C.F.R. § 3.156(b) (2008).  The Veteran then 
perfected an appeal from the November 2007 rating decision.  

Regarding the service connection claim for a psychiatric 
disability, other than PTSD, the Board notes that a rating 
decision, dated in November 2005, denied the Veteran's 
original claim for such.  Originally, the RO construed a 
statement from the Veteran's representative, received in 
October 2006, as a claim to reopen.  Thereafter, the RO 
issued a rating decision, dated in March 2007, noting that 
previous denial of service connection for depressive disorder 
(now claimed as psychological condition) is confirmed and 
continued.  Also, a letter sent to the Veteran by RO, dated 
in June 2008, notified him that he needed to submitted new 
and material evidence to reopen his claim for service 
connection for a psychiatric disability because the November 
2005 rating decision was final.  See also Supplemental 
Statement of the Case, dated in July 2008.  In a supplemental 
statement of the case, issued in November 2008, it was noted 
that the June 2008 letter's request for new and material 
evidence was sent in error and that the original denial (in 
November 2005) of service connection was not final and had 
been kept open on appeal.  The November 2008 supplemental 
statement of the case further noted that the July 2008 
supplemental statement of the case was also sent in error.  
In reviewing this claim for jurisdiction, the Board notes 
that the Veteran's substantive appeal, received November 14, 
2007, was not timely with respect to the November 2005 rating 
decision.  See 38 C.F.R. § 20.302 (noting that the 
substantive appeal must be filed within 60 days after mailing 
of the statement of the case, or within the remainder of the 
1 year period from the mailing of notification of the 
determination being appealed).  Because the Veteran was not 
properly notified of the finality of the November 2005 rating 
decision, the Board finds that it would be prejudicial to the 
Veteran (because of the erroneous information provided in the 
November 2008 supplemental statement of the case) to find 
that a perfected appeal was not before the Board.  See Percy 
v. Shinseki, No. 05-2961, 2009 WL 1027537, at *7-*8 (Vet. 
App. Apr. 17, 2009) (holding that the 60-day period in which 
to file a substantive appeal is not jurisdictional, and thus 
VA may waive any issue of timeliness in the filing of a 
substantive appeal, either explicitly or implicitly).  Thus, 
with resolution of any doubt in favor of the Veteran, the 
Board finds that the current appeal stems from the November 
2005 rating decision.  38 U.S.C.A. § 5107(b). 


The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  After 
reviewing the record, the Board finds that further 
development regarding VA's duty to notify and assist under 
the VCAA is required in the present case concerning the 
Veteran's claims.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Also, during the pendency of the appeal, the notice 
requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been interpreted to apply to all aspects of 
claims, to include the element of assignment of an effective 
date in the event of award of the benefit sought.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
the record does not reflect that the appellant was provided 
notice of all of the three elements outlined above, the Board 
finds that corrective notice regarding all claims on appeal 
should be sent to the appellant to so comply.

Regarding the duty to assist, the Board notes that multiple, 
relevant treatment records have been identified, but after a 
review of the record it does not appear that these records 
have been associated with the claims file or that reasonable 
attempts have been made to obtain these records.  
Specifically, at the March 2009 Board hearing, the Veteran 
noted that he was hospitalized in service in 1972 for three 
weeks in Ft. Knox, Kentucky.  (See Board hearing Transcript 
"Tr." at 11-12.)  The Veteran also testified in March 2009 
that he was treated in 1976 for chemical dependency at St. 
Mary's Rehabilitation Center (now part of Fairview Riverside 
Hospital) in Minneapolis, Minnesota.  (See Board hearing Tr. 
at 6, 31).  Further, at the March 2009 Board hearing, the 
Veteran indicated that he was first diagnosed with hepatitis 
C in approximately 1989 or 1990 at Abbott Northwest Hospital.  
(See Board hearing Tr. at 4.)  See also Report of VA 
examination, dated in March 2004 (noting that the Veteran 
reported he was diagnosed with hepatitis C in the early 1990s 
from Abbott-Northwestern Hospital).  A letter, dated in 
January 2004, reflects that the RO requested records from 
Abbott Northwestern from January 1998 to January 2003.  
However, treatment records from this private facility, prior 
to 1998, were not requested.  In light of the foregoing, the 
Board finds that reasonable efforts should be made to 
associate the treatment reports identified above with the 
Veteran's claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board also finds that a remand is necessary to obtain 
possible records from the Social Security Administration 
(SSA).  A VA report of psychiatric evaluation, dated in 
October 2005, reflects that the Veteran stated that he had 
applied for SSA disability benefits.  As such, VA has been 
put on notice of the possible existence of relevant SSA 
records.  However, there is no indication as to the outcome 
of that claim, and none of the records relied upon by SSA in 
its determination have been associated with the claims 
folder.  Because the SSA records may be pertinent to the 
adjudication of the Veteran's claim, the Board finds that 
reasonable efforts should be made to obtain them.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-73 (1992) 
(noting that VA has a duty to obtain SSA records when they 
may be relevant).  

The Board notes that the Veteran was provided a VA 
examination regarding his claim for hepatitis C in March 
2004.  The March 2004 VA examiner found that the Veteran 
likely contracted hepatitis C from blood transfusions related 
to surgery.  A VA opinion, dated in November 2008, indicates 
that the Veteran's hepatitis C is not likely due to air gun 
injections in the military, but it is more likely due to his 
substance abuse history documented in his medical notes.  
However, the Board notes that these VA medical opinions did 
not consider the risk factor of being exposed to blood and 
bodily fluid due to the Veteran's military occupational 
specialty (MOS) as a military policeman.  The Board finds 
that exposure to blood and bodily fluid would be consistent 
with the Veteran's MOS.  See 38 U.S.C.A. § 1154(a) (West 
2002) (stating that consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence).  In this regard, the Board notes that a service 
treatment record, dated in October 1973, reflects that the 
Veteran was involved in a fist fight.  The Board acknowledges 
a private treatment report, dated in December 2006, that 
reflects the etiology of the Veteran's hepatitis C can be 
related to his duties in the military.  However, as the 
private physician did not supply a rationale, the Board finds 
this opinion to be too speculative to support a grant of 
service connection, but it provides an indication that his 
current hepatitis C may be related to service.  See McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006).  In light of the 
foregoing, the Board finds that a VA examination and opinion 
would be useful prior to further appellate consideration.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c).  

The Board further notes that the Veteran has not been 
afforded a VA mental disorders examination.  In this regard, 
the record reflects that the Veteran has current psychiatric 
diagnoses of psychosis, not otherwise specified, and mood 
disorder, not otherwise specified.  See VA psychiatric 
evaluation report, dated in October 2005; VA mental health 
treatment report, dated in August 2005.  Service records 
reflect that the Veteran and his wife were both having 
psychiatric difficulties at the time.  A letter, dated in 
December 1973, reflects that there was evidence for a degree 
of emotional disturbance and that the Veteran could possibly 
be unreliable in his service duties.  Several letters in 
service also recommended the Veteran for compassionate 
reassignment.  See Report of medical history, dated in July 
1974 (noting complaints of depression or excessive worry, 
among others).  Further, the service records show several 
periods when the Veteran was absent without leave (AWOL) 
during his military service.  In light of the current 
psychiatric diagnoses and events in service, the Board finds 
that the Veteran should be afforded a VA examination with a 
clinical opinion regarding the etiology of any currently 
diagnosed psychiatric disability.  See McLendon, 20 Vet. App. 
at 81.

In regard to the Veteran's claim for a psychiatric 
disability, other than PTSD, it is noted that the Veteran's 
DA Form 20 was received and it contains information regarding 
his unit of assignment, dates of assignment, 
awards/decorations, and official travel outside the United 
States, among other things.  However, the DA Form 20 does not 
include reports regarding the Veteran's performance or non-
judicial punishment.  In this light, it is noted that the 
Veteran has claimed a mental disorder affected him in 
service.  The Board notes that the record does not contain 
the Veteran's complete service personnel records and finds 
that an effort should be made to associate them with the 
claims folder.

Additionally, the Board notes that a rating decision, dated 
in December 2008, found that there was no clear and 
unmistakable error (CUE) in the April 2004 rating decision 
that denied the Veteran's original claim for service 
connection for hepatitis C.  It is noted that the Veteran's 
representative indicated at the March 2009 Board hearing that 
the Veteran intended to file a notice of disagreement with 
the December 2008 rating decision.  (See Board hearing Tr. at 
14.)  However, the Board notes that a timely disagreement 
with a rating decision on the record at a Board hearing (even 
when later reduced to writing via the transcript) does not 
constitute a valid notice of disagreement.  See 38 C.F.R. 
§ 20.300 (2008) (providing that the notice of disagreement or 
substantive appeal must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed unless the claimant has received notice that the 
applicable VA records have been transferred to another 
office); see also Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) 
(noting that hearing testimony before the Board cannot 
constitute a valid notice of disagreement because it was 
taken before the Board and not the RO and it did not serve to 
trigger or initiate appellate review of a claim).  The Board 
also notes that the issue of whether there was CUE in the 
April 2004 rating decision that denied service connection for 
hepatitis C is "inextricably intertwined" with the current 
issue on appeal of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hepatitis C because it relates to the finality 
of the April 2004 rating decision.  See Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (prohibiting the adjudication of 
claims that are inextricably intertwined based upon the 
recognition that claims related to each other should not be 
subject to piecemeal decision-making or appellate 
adjudication).

Regarding the issue of entitlement to service connection for 
PTSD, the Board finds that this issue needs to be remanded 
for the issuance of a statement of the case (SOC) by the RO.  
A rating decision, dated in November 2005, denied service 
connection including for this issue.  The Veteran was 
notified of this rating decision via a letter dated November 
15, 2005.  A written statement from the Veteran, received in 
October 2006, can be reasonably construed as a notice of 
disagreement with regard to the November 2005 rating decision 
denial of service connection for PTSD.  38 C.F.R. § 20.201 
(2008) ("A written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.").  

The record does not reflect that a SOC has been issued in 
response to the Veteran's notice of disagreements pursuant to 
38 C.F.R. § 19.26 regarding the issue of service connection 
for PTSD.  In this situation, the United States Court of 
Appeals for Veterans Claims has indicated that the proper 
action is to remand the issue to the RO for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) ("Thus, the next step was for the RO to issue an SOC 
on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.").  As such, the Board finds that this 
issue should be remanded for the issuance of a SOC by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter which satisfies 
all VCAA notice obligations with regard 
to the issues on appeal of:  (1) whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for hepatitis C; 
and (2) entitlement to service connection 
for an acquired psychiatric disability, 
other than PTSD, in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006); and any other 
applicable legal precedent.

This notice letter should specifically 
apprise the appellant of the evidence and 
information necessary to substantiate his 
claims for service connection, and inform 
him of the division of responsibility 
between him and VA in producing or 
obtaining that evidence or information.  
The letter should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date in the event 
of award of the benefits sought, as 
outlined by the Court in Dingess/Hartman.  
The appellant should also be informed of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
for hepatitis C that were found 
insufficient in the previous final denial 
in April 2004.

Additionally, request that the appellant 
supply the complete names, addresses, and 
dates of treatment of all medical care 
providers who have treated him for 
hepatitis C and/or a psychiatric 
disability on a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information.  Inform the appellant to 
complete additional VA Form 21-4142s for 
any other medical care providers who may 
possess additional records.  As reflected 
by the record, the Veteran should be 
specifically asked to provide the 
complete names, addresses, and dates of 
treatment at the St. Mary's 
Rehabilitation Center (now part of 
Fairview Riverside Hospital) in 
Minneapolis, Minnesota in 1976, and from 
Abbott Northwestern Hospital in the late 
1980s and early 1990s regarding his 
initial diagnosis of hepatitis C.

After securing any necessary 
authorization or medical releases, the 
AOJ should request and associate with the 
claims file the Veteran's treatment 
reports from all sources identified whose 
records have not previously been secured.  
To the extent that efforts to obtain the 
records are unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

2.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the 
Veteran's claim for disability benefits, 
including any medical records used to 
make the decision.  If the search for 
these records yields negative results, 
this fact should be clearly noted in the 
claims folder.  Also, provide the Veteran 
with notice of any inability to obtain 
these records.

3.  Request the Veteran's complete 
Official Military Personnel File from 
National Personnel Records Center, and/or 
any other appropriate federal agency, as 
indicated.  

Additionally, contact all appropriate 
service records depositories for the 
purpose of obtaining any records 
concerning the appellant's 
hospitalization for infection at Ft. 
Knox, Kentucky, in late March 1972 and/or 
early April 1972, as noted by the 
appellant at the March 2009 Board 
hearing.  

If no additional service medical or 
personnel records can be found, or if 
they have been destroyed, such should be 
documented in the claims folder (along 
with the efforts made to obtain those 
records) and the Veteran should be so 
informed.

4.  Schedule the Veteran for a VA liver, 
gall bladder, and pancreas examination to 
determine the etiology of his current 
hepatitis C.  Perform all necessary tests 
and report all manifestations in detail.

Based on a review of the medical 
histories and other medical evidence in 
the claims file, the examiner is asked to 
opine whether it is at least as likely as 
not (50 percent or greater) that the 
Veteran's current hepatitis C is due to 
his exposure to risk factors during 
active service.

The examiner should note that exposure to 
blood and bodily fluid because of the 
Veteran's MOS as a military policeman has 
been conceded.  In this regard, the 
examiner is ask to discuss, as 
appropriate, an October 1973 service 
treatment record noting that the Veteran 
was in a fist fight and a February 1974 
service treatment record noting the 
Veteran's complaints of a penile 
discharge with an impression of probable 
gonorrhea.  The examiner should discuss 
the private treatment report, dated in 
December 2006, relating the Veteran's 
hepatitis C to his service duties as a 
military policeman and a vaccination 
device.  The examination report should 
include a discussion of all risk factors 
(both during and after service) presented 
by the Veteran as to whether or not these 
caused his current hepatitis C.  

The clinician is requested to provide a 
thorough rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, 
established medical principles, and the 
evidence of record.  The clinician should 
review the claims folder and this fact 
should be noted in the accompanying 
medical report.

5.  Schedule the Veteran for a VA mental 
disorder examination to determine the 
etiology of any current psychiatric 
disability, other than PTSD.  

First, the examiner is asked to identify 
any current psychiatric disability or 
disabilities.  For each identified 
psychiatric disability, the examiner is 
asked to opine whether it is at least as 
likely as not (50 percent or greater) 
that the psychiatric disability began 
during the Veteran's active service or is 
related to his military service.

The clinician is requested to provide a 
thorough rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, 
established medical principles, and the 
evidence of record.  The clinician should 
review the claims folder and this fact 
should be noted in the accompanying 
medical report.

6.  Provide the Veteran and his 
representative with a statement of the 
case as to the issue of entitlement to 
service connection for PTSD (as 
adjudicated in a November 2005 rating 
decision).  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.

7.  Determine if a timely and adequate 
notice of disagreement has been filed 
regarding the December 2008 rating 
decision within the one year allotted 
timeframe per VA regulations.  The 
Veteran and his representative should be 
contacted for clarification in this 
regard, per the intent expressed at the 
March 2009 Travel Board hearing.  Defer 
readjudication of the claim for hepatitis 
C until either the one year appeal period 
from the December 2008 rating decision 
has expired or an appeal has been fully 
developed from the December 2008 rating 
decision.  

8.  Thereafter, readjudicate the issues 
on appeal.  If any benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  The case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B and 7112 (West Supp. 2008).






_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


